Exhibit 10.8

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into effective as of
October 16, 2004 (the "Effective Date"), by and between BRAND SERVICES, INC., a
Delaware corporation (the "Company") and David R. Cichy ("Executive").
 
WHEREAS, Executive has been employed by the Company pursuant to an employment
agreement; and
 
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue employment with the Company, subject to and in accordance
with the terms, conditions and covenants set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.  Agreement Term. Executive’s continued employment by the Company pursuant to
the terms of this Agreement shall commence on the Effective Date, and shall,
unless extended as set forth below, terminate on October 16, 2007 (the
"Expiration Date"). Executive’s employment shall be automatically extended on a
year to year basis following the Expiration Date, unless a written notice to
terminate is given by the Company to Executive not less than thirty (30), nor
more than sixty (60), days prior to the scheduled Expiration Date. The period
commencing on the Effective Date and ending on the Expiration Date, as the same
may be extended from time to time hereunder, is hereinafter referred to as the
"Employment Term". Notwithstanding the foregoing, the Employment Term shall
terminate in any and all events upon the termination of Executive’s employment
hereunder as hereinafter provided.
 
2.  Position. During the Employment Term, Executive shall serve as Region
Operations Vice President (ROVP). Executive shall have such duties and authority
commensurate with such position as shall be determined by the company from time
to time. Executive shall devote substantially all of his business time and best
efforts to the performance of his duties hereunder and shall not engage in any
other business, profession or occupation for compensation or otherwise.
 
3.  Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the "Base Salary") at the annual rate of not less than $170,527
payable bi-weekly in arrears, in accordance with the usual payment practices of
the Company. Executive’s Base Salary shall be subject to periodic review by the
Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee"), not less frequently than annually, beginning January
1, 2005.
 
4.  Bonus.
 
(a)  With respect to each fiscal year in the Employment Term, Executive shall be
eligible for a bonus of up to 120% of his Base Salary (the "Annual Bonus") to be
determined annually in accordance with the Company’s annual bonus plan, as
earned through the achievement of certain profitability and performance
objectives which are annually developed by the CEO and as reviewed and approved
by the Compensation Committee (the "Bonus Plan"). The Bonus Plan shall have
terms (including the terms of calculating bonuses) consistent with the terms of
the Company’s 2004 bonus plan, a copy of which is annexed hereto as Annex I.
 
(b)  Any bonus payable hereunder shall be paid at or about the same time bonuses
are paid to the Company’s other senior executives and, in the case of the Annual
Bonus, in accordance with the terms of the Bonus Plan.
 


 

--------------------------------------------------------------------------------




 
5.  Employee Benefits.
 
(a)  During the Employment Term, Executive shall be entitled to participate on a
basis no less favorable than other similarly-situated senior executives of the
Company in all retirement, welfare benefit, incentive compensation, perquisite
and other plans and arrangements of the Company applicable to senior executives
of the Company, as in effect from time to time.
 
(b)  The Company has established a nonqualified deferred compensation plan
("Deferred Compensation Plan"), dated October 16, 2002 which has a term of five
(5) years and, for each year of the Employment Term or thereafter during which
the Executive is employed by the Company, for the duration of the Deferred
Compensation Plan, the Company shall provide Executive with an annual
contribution to such plan in an amount equal to 15 percent of Executive’s Base
Salary for such year (pro rated to reflect any period of less than 12 months).
Executive’s rights with respect to his benefits under the Deferred Compensation
Plan shall be exclusively as described in the Deferred Compensation Plan.
Amounts contributed by the Company to the Deferred Compensation Plan shall not
be taken into account for any purpose under any other plan, program, policy or
arrangement of the Company or its affiliates.
 
6.  Business Expenses. During the Employment Term, the Company shall reimburse
such of Executive’s travel, entertainment and other business expenses as are
reasonably and necessarily incurred by Executive during the Employment Term in
the performance of his duties hereunder, in accordance with the Company’s
policies as in effect from time to time.
 
7.  Termination. The Employment Term shall expire on the Expiration Date (after
giving effect to any extensions set forth in Section 1 hereof). In the event the
Employment Term expires, Executive shall only be entitled to receive the amounts
described in Section 7(a) below. The Employment Term may be terminated prior to
its scheduled expiration for any of the reasons set forth in this Section 7.
Upon a termination of the Employment Term prior to its scheduled expiration,
Executive shall be entitled to the payments, if any, described in this Section
7.
 
(a)  Termination by the Company or Executive for any Reason or for No Reason.
The Employment Term may be terminated prior to its scheduled expiration by the
Company or by Executive for any reason or for no reason. If, prior to the
Expiration Date, the Employment Term is terminated by the Company or by
Executive for any reason or for no reason, then, except as set forth in Section
7(c)(i) below, Executive shall be entitled to receive his Base Salary through
the date of termination, any Bonus that has been earned in accordance with
Section 4 for a prior fiscal year but not yet paid and any unreimbursed business
expenses, payable promptly following the later of the date of such termination
and the date on which the appropriate documentation is provided. All other
benefits following termination of the Employment Term pursuant to this Section
7(a) shall be determined in accordance with the plans, policies and practices of
the Company.
 
(b)  Death or Disability. The Employment Term shall terminate prior to its
scheduled expiration upon Executive’s death or, at the Company’s election, if
Executive incurs a Disability (as defined below). Except as set forth in Section
7(c)(ii) below, if the Employment Term is terminated prior to the Expiration
Date by reason of Executive’s death or, at the Company’s election, if Executive
incurs a Disability, Executive’s estate or, in the case of Executive’s
Disability, Executive (or such other person duly appointed by a court of
competent jurisdiction to manage Executive’s affairs) shall receive the amounts
described under Section 7(a). All other benefits following termination of the
Employment Term pursuant to this Section 7(b) shall be determined in accordance
with the plans, policies and practices of the Company.
 
-2-

--------------------------------------------------------------------------------


(c)  Change of Control.
 
(i) Notwithstanding the provisions of Section 7(a) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive’s position
described in Section 2 of this Agreement is eliminated, Executive’s title, job
responsibilities and/or work location are changed from those described in
Section 2 of this Agreement, Executive’s Base Salary is reduced, Executive’s
opportunity to earn an annual bonus up to 120% of Base Salary as set forth in
Section 4 of this Agreement is eliminated, or Executive’s employment is
terminated by the Company without Cause (as defined below), Executive shall have
the option for a period equal to the earlier of (A) 24 months after the date of
the Change in Control, and (B) the scheduled expiration of Employment Term, to
terminate his employment with the Company (if such employment has not otherwise
been terminated as contemplated above) and, subject to Executive’s continued
compliance with the covenants set forth in Section 8, to receive (X) the amounts
described under Section 7(a); (Y) continued payment of Base Salary through the
last day of the 24th month following the date of termination; and (Z) continued
coverage under the Company’s welfare benefit arrangements as in effect from time
to time through the earlier of (1) the end of the Severance Period, and (2) such
time as Executive is eligible to receive comparable welfare benefits from a
subsequent employer. All other benefits following termination of the Employment
Term pursuant to this Section 7(c)(ii) shall be determined in accordance with
the plans, policies and practices of the Company.
 
(ii) Notwithstanding the provisions of Section 7(b) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive dies or if
Executive incurs a Disability, Executive shall have the option for a period
equal to the earlier of (A) 24 months after the date of the Change in Control,
and (B) the scheduled expiration of Employment Term, to terminate his employment
with the Company (if such employment has not otherwise been terminated as
contemplated above) and, subject to Executive’s continued compliance with the
covenants set forth in Section 8, to receive (X) the amounts described under
Section 7(a); (Y) continued payment of Base Salary through the first anniversary
of the date of death or the date of Executive’s termination of employment due to
Disability; and (Z) continued coverage under the Company’s welfare benefit
arrangements as in effect from time to time through the earlier of (1) the end
of the Severance Period, and (2) such time as Executive is eligible to receive
comparable welfare benefits from a subsequent employer. All other benefits
following termination of the Employment Term pursuant to this Section 7(c)(ii)
shall be determined in accordance with the plans, policies and practices of the
Company.
 
(d)  Definitions. For purposes of this Section 7, the following terms shall have
the following meanings:
 
(i)  "Cause" shall mean:
 
(A)  Executive’s willful and continued failure substantially to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness);
 
(B)  An act or acts on Executive’s part constituting a felony under the laws of
the United States or any other state thereof or any other jurisdiction in which
the Company conducts business;
 
(C)  Executive’s being under the influence of illegal drugs or alcohol while
performing his duties hereunder;
 
(D)  Any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its affiliates; or
 
(E)  Executive’s breach of the provisions of Section 8.
 
For purposes of this definition, no act or failure to act shall be deemed
"willful" unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
 
-3-

--------------------------------------------------------------------------------


(ii)   "Change in Control" shall mean a change of control of more than fifty
percent (50%) of the common stock or equity units of the Company or Brand
Holdings, LLC (other than through a sale into the public markets) occurring at
any time after the Effective Date.
 
(iii)  "Disability" shall mean Executive’s inability, as a result of physical or
mental illness, to perform the duties of the position(s) specified in Section 2
for a period of 90 consecutive days or for an aggregate of 90 days in any twelve
consecutive month period. Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician selected by the Company and
reasonably acceptable to Executive. The determination of Disability made in
writing to the Company and Executive shall be final and conclusive for all
purposes of the Agreement.
 
(iv)  "Severance Period" shall mean the applicable period of time under Section
7(c) of this Agreement that it is contemplated that Executive is to receive his
Base Salary after termination of the Employment Term.
 
(e)  Notice of Termination. Any purported termination of the Employment Term
prior to the Expiration Date by the Company or by Executive shall be
communicated by written notice of termination to the other party hereto.
 
(f)  Release. Any payments by the Company to Executive under this Section 7 or
in connection with any dispute arising under or in connection with this
Agreement or relating to Executive’s employment with the Company (including
payments pursuant to arbitration as provided for in Section 10(k) hereof) will
be contingent upon the execution by Executive of a release of any claims
Executive may have against the Company, its affiliates or any successor to the
Company, such release to be in a form satisfactory to the Company in its sole
discretion.
 
8.  Non-Competition/Confidential Information.
 
(a)  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees that during
the Employment Term and through the later of the Severance Period or twenty-four
(24) months following the date of termination of employment:
 
(i)  Executive will not directly or indirectly engage in any business which is
in competition with any line of business conducted by the Company or its
affiliates (including without limitation by performing or soliciting the
performance of services for any person who is a customer or client of the
Company or any of its affiliates) whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as holder of less
than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent, sales representative or other participant, in any
geographic area in which the Company or any of its affiliates conducted any such
competing line of business.
 
(ii)  Executive will not directly or indirectly assist others in engaging in any
of the activities in which Executive is prohibited from engaging in by clause
(i) above.
 
(b)  Executive will not directly or indirectly induce any employee of the
Company or any of its affiliates to engage in any activity in which Executive is
prohibited to engage by paragraph (a) above or to terminate his employment with
the Company or any of its affiliates, and will not directly or indirectly employ
or offer employment to any person who was employed by the Company or any of its
affiliates unless such person shall have ceased to be employed by the Company or
any of its affiliates for a period of at least 12 months.
 
-4-

--------------------------------------------------------------------------------


(c)  Executive will not at any time (whether during or after his employment with
the Company) disclose or use for his own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally or of any
subsidiary or affiliate of the Company, provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant. Executive agrees that upon termination of his employment with
the Company for any reason, he will return to the Company immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Company
and its affiliates, except that he may retain personal notes, notebooks and
diaries. Executive further agrees that he will not retain or use for his account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.
 
9.  Specific Performance and Other Remedies. Executive acknowledges and agrees
that the Company has no adequate remedy at law for a breach or threatened breach
of any of the provisions of Section 8 and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond and
without notice to Executive, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement.
 
10.  Miscellaneous.
 
(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflict of laws.
 
(b)  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and Executive relating to
the subject matter hereof, including without limitation, any and all employment
agreements (including any and all amendments, restatements or continuations
thereto or thereof). There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. No provision
in this Agreement may be amended unless such amendment is agreed to in writing.
 
(c)  No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by Executive
or the Company, as the case may be.
 
-5-

--------------------------------------------------------------------------------


(d)  Severability. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction in Section 8 or any other
restriction contained in Section 8 is an unenforceable restriction against
Executive, such provision shall not be rendered void but shall be deemed amended
to apply to such maximum time and territory, if applicable, or otherwise to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in Section 8 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. In the
event that any one or more of the other provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
 
(e)  Assignment. This Agreement shall not be assignable by either party without
the consent of the other party.
 
(f)  Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
(g)  Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when faxed or delivered or two business days
after being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed (i) to Executive at his address then
appearing in the personnel records of the Company and; (ii) to the Company at
the Company’s then current headquarters; or (iii) to such other address as
either party may have furnished to the other in writing in accordance herewith,
with such notice of change of address being effective only upon receipt.
 
(h)  Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
 
(i)  Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to assure the agreed preservation of such rights and obligations.
 
(j)  Representations. Each party represents and warrants to the other that he or
it is fully authorized and empowered to enter into this Agreement and that the
performance of his or its obligations under this Agreement will not violate any
agreement between him or it and any other person or entity.
 
(k)  Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by Executive relating to
his employment with the Company, including any claims of discrimination arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or any
similar federal, state or local law will be submitted to arbitration in the
County of St. Louis of the State of Missouri to the American Arbitration
Association ("AAA") under its rules then prevailing for the type of claim in
issue.
 
In any action or proceeding relating to this Agreement, the parties agree that
no damages other than compensatory damages shall be sought or claimed by either
party and each party waives any claim, right or entitlement to punitive,
exemplary, statutory or consequential damages, or any other damages, and each
relevant arbitration panel is specifically divested of any power to award any
damages in the nature of punitive, exemplary, statutory or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.
 
-6-

--------------------------------------------------------------------------------


(l)  Fees and Expenses. In the event of a dispute by the Company or Executive as
to the validity or enforceability of, or liability under, any provision of this
Agreement and with respect to any claims arising in connection with Executive’s
employment with the Company, each party shall pay its own legal fees and
expenses incurred in connection with such dispute or claim; provided, however,
and notwithstanding the foregoing, in the event of a breach of this Agreement by
the Company at any time after a Change of Control, whether or not litigation is
commenced, then the Company shall pay to Executive, in addition to any damages
incurred by Executive, the costs and expenses incurred by Executive in
connection with any such breach (including, without limitation, all court costs
and reasonable attorneys’ fees and costs).
 
(m)  Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
(n)  Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to Executive in
the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
 
[EXECUTIVE]
 
"Executive"
 
[The Executive acknowledges that this Agreement contains an arbitration
provision which may be enforced by either party hereto]


BRAND SERVICES, INC.




By:
Title: President and CEO
the "Company"


 


 
-7-

--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into effective as of
October 16, 2004 (the "Effective Date"), by and between BRAND SERVICES, INC., a
Delaware corporation (the "Company") and Raymond L. Edwards ("Executive").
 
WHEREAS, Executive has been employed by the Company pursuant to an employment
agreement; and
 
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue employment with the Company, subject to and in accordance
with the terms, conditions and covenants set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.  Agreement Term. Executive’s continued employment by the Company pursuant to
the terms of this Agreement shall commence on the Effective Date, and shall,
unless extended as set forth below, terminate on October 16, 2007 (the
"Expiration Date"). Executive’s employment shall be automatically extended on a
year to year basis following the Expiration Date, unless a written notice to
terminate is given by the Company to Executive not less than thirty (30), nor
more than sixty (60), days prior to the scheduled Expiration Date. The period
commencing on the Effective Date and ending on the Expiration Date, as the same
may be extended from time to time hereunder, is hereinafter referred to as the
"Employment Term". Notwithstanding the foregoing, the Employment Term shall
terminate in any and all events upon the termination of Executive’s employment
hereunder as hereinafter provided.
 
2.  Position. During the Employment Term, Executive shall serve as Vice
President, Operations Support. Executive shall have such duties and authority
commensurate with such position as shall be determined by the company from time
to time. Executive shall devote substantially all of his business time and best
efforts to the performance of his duties hereunder and shall not engage in any
other business, profession or occupation for compensation or otherwise.
 
3.  Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the "Base Salary") at the annual rate of not less than $179,662
payable bi-weekly in arrears, in accordance with the usual payment practices of
the Company. Executive’s Base Salary shall be subject to periodic review by the
Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee"), not less frequently than annually, beginning January
1, 2005.
 
4.  Bonus.
 
(a)  With respect to each fiscal year in the Employment Term, Executive shall be
eligible for a bonus of up to 120% of his Base Salary (the "Annual Bonus") to be
determined annually in accordance with the Company’s annual bonus plan, as
earned through the achievement of certain profitability and performance
objectives which are annually developed by the CEO and as reviewed and approved
by the Compensation Committee (the "Bonus Plan"). The Bonus Plan shall have
terms (including the terms of calculating bonuses) consistent with the terms of
the Company’s 2004 bonus plan, a copy of which is annexed hereto as Annex I.
 
(b)  Any bonus payable hereunder shall be paid at or about the same time bonuses
are paid to the Company’s other senior executives and, in the case of the Annual
Bonus, in accordance with the terms of the Bonus Plan.
 


-8-

--------------------------------------------------------------------------------


5.  Employee Benefits.
 
(a)  During the Employment Term, Executive shall be entitled to participate on a
basis no less favorable than other similarly-situated senior executives of the
Company in all retirement, welfare benefit, incentive compensation, perquisite
and other plans and arrangements of the Company applicable to senior executives
of the Company, as in effect from time to time.
 
(b)  The Company has established a nonqualified deferred compensation plan
("Deferred Compensation Plan"), dated October 16, 2002 which has a term of five
(5) years and, for each year of the Employment Term or thereafter during which
the Executive is employed by the Company, for the duration of the Deferred
Compensation Plan, the Company shall provide Executive with an annual
contribution to such plan in an amount equal to 15 percent of Executive’s Base
Salary for such year (pro rated to reflect any period of less than 12 months).
Executive’s rights with respect to his benefits under the Deferred Compensation
Plan shall be exclusively as described in the Deferred Compensation Plan.
Amounts contributed by the Company to the Deferred Compensation Plan shall not
be taken into account for any purpose under any other plan, program, policy or
arrangement of the Company or its affiliates.
 
6.  Business Expenses. During the Employment Term, the Company shall reimburse
such of Executive’s travel, entertainment and other business expenses as are
reasonably and necessarily incurred by Executive during the Employment Term in
the performance of his duties hereunder, in accordance with the Company’s
policies as in effect from time to time.
 
7.  Termination. The Employment Term shall expire on the Expiration Date (after
giving effect to any extensions set forth in Section 1 hereof). In the event the
Employment Term expires, Executive shall only be entitled to receive the amounts
described in Section 7(a) below. The Employment Term may be terminated prior to
its scheduled expiration for any of the reasons set forth in this Section 7.
Upon a termination of the Employment Term prior to its scheduled expiration,
Executive shall be entitled to the payments, if any, described in this Section
7.
 
(a)  Termination by the Company or Executive for any Reason or for No Reason.
The Employment Term may be terminated prior to its scheduled expiration by the
Company or by Executive for any reason or for no reason. If, prior to the
Expiration Date, the Employment Term is terminated by the Company or by
Executive for any reason or for no reason, then, except as set forth in Section
7(c)(i) below, Executive shall be entitled to receive his Base Salary through
the date of termination, any Bonus that has been earned in accordance with
Section 4 for a prior fiscal year but not yet paid and any unreimbursed business
expenses, payable promptly following the later of the date of such termination
and the date on which the appropriate documentation is provided. All other
benefits following termination of the Employment Term pursuant to this Section
7(a) shall be determined in accordance with the plans, policies and practices of
the Company.
 
(b)  Death or Disability. The Employment Term shall terminate prior to its
scheduled expiration upon Executive’s death or, at the Company’s election, if
Executive incurs a Disability (as defined below). Except as set forth in Section
7(c)(ii) below, if the Employment Term is terminated prior to the Expiration
Date by reason of Executive’s death or, at the Company’s election, if Executive
incurs a Disability, Executive’s estate or, in the case of Executive’s
Disability, Executive (or such other person duly appointed by a court of
competent jurisdiction to manage Executive’s affairs) shall receive the amounts
described under Section 7(a). All other benefits following termination of the
Employment Term pursuant to this Section 7(b) shall be determined in accordance
with the plans, policies and practices of the Company.
 
-9-

--------------------------------------------------------------------------------


(c)  Change of Control.
 
(i) Notwithstanding the provisions of Section 7(a) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive’s position
described in Section 2 of this Agreement is eliminated, Executive’s title, job
responsibilities and/or work location are changed from those described in
Section 2 of this Agreement, Executive’s Base Salary is reduced, Executive’s
opportunity to earn an annual bonus up to 120% of Base Salary as set forth in
Section 4 of this Agreement is eliminated, or Executive’s employment is
terminated by the Company without Cause (as defined below), Executive shall have
the option for a period equal to the earlier of (A) 24 months after the date of
the Change in Control, and (B) the scheduled expiration of Employment Term, to
terminate his employment with the Company (if such employment has not otherwise
been terminated as contemplated above) and, subject to Executive’s continued
compliance with the covenants set forth in Section 8, to receive (X) the amounts
described under Section 7(a); (Y) continued payment of Base Salary through the
last day of the 24th month following the date of termination; and (Z) continued
coverage under the Company’s welfare benefit arrangements as in effect from time
to time through the earlier of (1) the end of the Severance Period, and (2) such
time as Executive is eligible to receive comparable welfare benefits from a
subsequent employer. All other benefits following termination of the Employment
Term pursuant to this Section 7(c)(ii) shall be determined in accordance with
the plans, policies and practices of the Company.
 
(ii) Notwithstanding the provisions of Section 7(b) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive dies or if
Executive incurs a Disability, Executive shall have the option for a period
equal to the earlier of (A) 24 months after the date of the Change in Control,
and (B) the scheduled expiration of Employment Term, to terminate his employment
with the Company (if such employment has not otherwise been terminated as
contemplated above) and, subject to Executive’s continued compliance with the
covenants set forth in Section 8, to receive (X) the amounts described under
Section 7(a); (Y) continued payment of Base Salary through the first anniversary
of the date of death or the date of Executive’s termination of employment due to
Disability; and (Z) continued coverage under the Company’s welfare benefit
arrangements as in effect from time to time through the earlier of (1) the end
of the Severance Period, and (2) such time as Executive is eligible to receive
comparable welfare benefits from a subsequent employer. All other benefits
following termination of the Employment Term pursuant to this Section 7(c)(ii)
shall be determined in accordance with the plans, policies and practices of the
Company.
 
(d)  Definitions. For purposes of this Section 7, the following terms shall have
the following meanings:
 
(i)  "Cause" shall mean:
 
(A)  Executive’s willful and continued failure substantially to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness);
 
(B)  An act or acts on Executive’s part constituting a felony under the laws of
the United States or any other state thereof or any other jurisdiction in which
the Company conducts business;
 
(C)  Executive’s being under the influence of illegal drugs or alcohol while
performing his duties hereunder;
 
(D)  Any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its affiliates; or
 
(E)  Executive’s breach of the provisions of Section 8.
 
 
For purposes of this definition, no act or failure to act shall be deemed
"willful" unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
 
-10-

--------------------------------------------------------------------------------


(ii)   "Change in Control" shall mean a change of control of more than fifty
percent (50%) of the common stock or equity units of the Company or Brand
Holdings, LLC (other than through a sale into the public markets) occurring at
any time after the Effective Date.
 
(iii)  "Disability" shall mean Executive’s inability, as a result of physical or
mental illness, to perform the duties of the position(s) specified in Section 2
for a period of 90 consecutive days or for an aggregate of 90 days in any twelve
consecutive month period. Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician selected by the Company and
reasonably acceptable to Executive. The determination of Disability made in
writing to the Company and Executive shall be final and conclusive for all
purposes of the Agreement.
 
(iv)  "Severance Period" shall mean the applicable period of time under Section
7(c) of this Agreement that it is contemplated that Executive is to receive his
Base Salary after termination of the Employment Term.
 
(e)  Notice of Termination. Any purported termination of the Employment Term
prior to the Expiration Date by the Company or by Executive shall be
communicated by written notice of termination to the other party hereto.
 
(f)  Release. Any payments by the Company to Executive under this Section 7 or
in connection with any dispute arising under or in connection with this
Agreement or relating to Executive’s employment with the Company (including
payments pursuant to arbitration as provided for in Section 10(k) hereof) will
be contingent upon the execution by Executive of a release of any claims
Executive may have against the Company, its affiliates or any successor to the
Company, such release to be in a form satisfactory to the Company in its sole
discretion.
 
8.  Non-Competition/Confidential Information.
 
(a)  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees that during
the Employment Term and through the later of the Severance Period or twenty-four
(24) months following the date of termination of employment:
 
(i)  Executive will not directly or indirectly engage in any business which is
in competition with any line of business conducted by the Company or its
affiliates (including without limitation by performing or soliciting the
performance of services for any person who is a customer or client of the
Company or any of its affiliates) whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as holder of less
than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent, sales representative or other participant, in any
geographic area in which the Company or any of its affiliates conducted any such
competing line of business.
 
(ii)  Executive will not directly or indirectly assist others in engaging in any
of the activities in which Executive is prohibited from engaging in by clause
(i) above.
 
(b)  Executive will not directly or indirectly induce any employee of the
Company or any of its affiliates to engage in any activity in which Executive is
prohibited to engage by paragraph (a) above or to terminate his employment with
the Company or any of its affiliates, and will not directly or indirectly employ
or offer employment to any person who was employed by the Company or any of its
affiliates unless such person shall have ceased to be employed by the Company or
any of its affiliates for a period of at least 12 months.
 
-11-

--------------------------------------------------------------------------------


(c)  Executive will not at any time (whether during or after his employment with
the Company) disclose or use for his own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally or of any
subsidiary or affiliate of the Company, provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant. Executive agrees that upon termination of his employment with
the Company for any reason, he will return to the Company immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Company
and its affiliates, except that he may retain personal notes, notebooks and
diaries. Executive further agrees that he will not retain or use for his account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.
 
9.  Specific Performance and Other Remedies. Executive acknowledges and agrees
that the Company has no adequate remedy at law for a breach or threatened breach
of any of the provisions of Section 8 and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond and
without notice to Executive, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement.
 
10.  Miscellaneous.
 
(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflict of laws.
 
(b)  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and Executive relating to
the subject matter hereof, including without limitation, any and all employment
agreements (including any and all amendments, restatements or continuations
thereto or thereof). There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. No provision
in this Agreement may be amended unless such amendment is agreed to in writing.
 
(c)  No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by Executive
or the Company, as the case may be.
 
-12-

--------------------------------------------------------------------------------


(d)  Severability. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction in Section 8 or any other
restriction contained in Section 8 is an unenforceable restriction against
Executive, such provision shall not be rendered void but shall be deemed amended
to apply to such maximum time and territory, if applicable, or otherwise to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in Section 8 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. In the
event that any one or more of the other provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
 
(e)  Assignment. This Agreement shall not be assignable by either party without
the consent of the other party.
 
(f)  Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
(g)  Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when faxed or delivered or two business days
after being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed (i) to Executive at his address then
appearing in the personnel records of the Company and; (ii) to the Company at
the Company’s then current headquarters; or (iii) to such other address as
either party may have furnished to the other in writing in accordance herewith,
with such notice of change of address being effective only upon receipt.
 
(h)  Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
 
(i)  Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to assure the agreed preservation of such rights and obligations.
 
(j)  Representations. Each party represents and warrants to the other that he or
it is fully authorized and empowered to enter into this Agreement and that the
performance of his or its obligations under this Agreement will not violate any
agreement between him or it and any other person or entity.
 
(k)  Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by Executive relating to
his employment with the Company, including any claims of discrimination arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or any
similar federal, state or local law will be submitted to arbitration in the
County of St. Louis of the State of Missouri to the American Arbitration
Association ("AAA") under its rules then prevailing for the type of claim in
issue.
 
In any action or proceeding relating to this Agreement, the parties agree that
no damages other than compensatory damages shall be sought or claimed by either
party and each party waives any claim, right or entitlement to punitive,
exemplary, statutory or consequential damages, or any other damages, and each
relevant arbitration panel is specifically divested of any power to award any
damages in the nature of punitive, exemplary, statutory or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.
 
-13-

--------------------------------------------------------------------------------


(l)  Fees and Expenses. In the event of a dispute by the Company or Executive as
to the validity or enforceability of, or liability under, any provision of this
Agreement and with respect to any claims arising in connection with Executive’s
employment with the Company, each party shall pay its own legal fees and
expenses incurred in connection with such dispute or claim; provided, however,
and notwithstanding the foregoing, in the event of a breach of this Agreement by
the Company at any time after a Change of Control, whether or not litigation is
commenced, then the Company shall pay to Executive, in addition to any damages
incurred by Executive, the costs and expenses incurred by Executive in
connection with any such breach (including, without limitation, all court costs
and reasonable attorneys’ fees and costs).
 
(m)  Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
(n)  Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to Executive in
the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
 
[EXECUTIVE]
 
"Executive"
 
[The Executive acknowledges that this Agreement contains an arbitration
provision which may be enforced by either party hereto]


BRAND SERVICES, INC.




By:
Title: President and CEO
the "Company"


 


-14-

--------------------------------------------------------------------------------


 


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into effective as of
October 16, 2004 (the "Effective Date"), by and between BRAND SERVICES, INC., a
Delaware corporation (the "Company") and Guy S. Huelat ("Executive").
 
WHEREAS, Executive has been employed by the Company pursuant to an employment
agreement; and
 
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue employment with the Company, subject to and in accordance
with the terms, conditions and covenants set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
     1.  Agreement Term. Executive’s continued employment by the Company
pursuant to the terms of this Agreement shall commence on the Effective Date,
and shall, unless extended as set forth below, terminate on October 16, 2007
(the "Expiration Date"). Executive’s employment shall be automatically extended
on a year to year basis following the Expiration Date, unless a written notice
to terminate is given by the Company to Executive not less than thirty (30), nor
more than sixty (60), days prior to the scheduled Expiration Date. The period
commencing on the Effective Date and ending on the Expiration Date, as the same
may be extended from time to time hereunder, is hereinafter referred to as the
"Employment Term". Notwithstanding the foregoing, the Employment Term shall
terminate in any and all events upon the termination of Executive’s employment
hereunder as hereinafter provided.
 
2.  Position. During the Employment Term, Executive shall serve as Regional
Operations Vice President (ROVP). Executive shall have such duties and authority
commensurate with such position as shall be determined by the company from time
to time. Executive shall devote substantially all of his business time and best
efforts to the performance of his duties hereunder and shall not engage in any
other business, profession or occupation for compensation or otherwise.
 
3.  Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the "Base Salary") at the annual rate of not less than $171,863
payable bi-weekly in arrears, in accordance with the usual payment practices of
the Company. Executive’s Base Salary shall be subject to periodic review by the
Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee"), not less frequently than annually, beginning January
1, 2005.
 
4.  Bonus.
 
(a)  With respect to each fiscal year in the Employment Term, Executive shall be
eligible for a bonus of up to 120% of his Base Salary (the "Annual Bonus") to be
determined annually in accordance with the Company’s annual bonus plan, as
earned through the achievement of certain profitability and performance
objectives which are annually developed by the CEO and as reviewed and approved
by the Compensation Committee (the "Bonus Plan"). The Bonus Plan shall have
terms (including the terms of calculating bonuses) consistent with the terms of
the Company’s 2004 bonus plan, a copy of which is annexed hereto as Annex I.
 
(b)  Any bonus payable hereunder shall be paid at or about the same time bonuses
are paid to the Company’s other senior executives and, in the case of the Annual
Bonus, in accordance with the terms of the Bonus Plan.
 


 


-15-

--------------------------------------------------------------------------------


 
5.  Employee Benefits.
 
(a)  During the Employment Term, Executive shall be entitled to participate on a
basis no less favorable than other similarly-situated senior executives of the
Company in all retirement, welfare benefit, incentive compensation, perquisite
and other plans and arrangements of the Company applicable to senior executives
of the Company, as in effect from time to time.
 
(b)  The Company has established a nonqualified deferred compensation plan
("Deferred Compensation Plan"), dated October 16, 2002 which has a term of five
(5) years and, for each year of the Employment Term or thereafter during which
the Executive is employed by the Company, for the duration of the Deferred
Compensation Plan, the Company shall provide Executive with an annual
contribution to such plan in an amount equal to 15 percent of Executive’s Base
Salary for such year (pro rated to reflect any period of less than 12 months).
Executive’s rights with respect to his benefits under the Deferred Compensation
Plan shall be exclusively as described in the Deferred Compensation Plan.
Amounts contributed by the Company to the Deferred Compensation Plan shall not
be taken into account for any purpose under any other plan, program, policy or
arrangement of the Company or its affiliates.
 
6.  Business Expenses. During the Employment Term, the Company shall reimburse
such of Executive’s travel, entertainment and other business expenses as are
reasonably and necessarily incurred by Executive during the Employment Term in
the performance of his duties hereunder, in accordance with the Company’s
policies as in effect from time to time.
 
7.  Termination. The Employment Term shall expire on the Expiration Date (after
giving effect to any extensions set forth in Section 1 hereof). In the event the
Employment Term expires, Executive shall only be entitled to receive the amounts
described in Section 7(a) below. The Employment Term may be terminated prior to
its scheduled expiration for any of the reasons set forth in this Section 7.
Upon a termination of the Employment Term prior to its scheduled expiration,
Executive shall be entitled to the payments, if any, described in this Section
7.
 
(a)  Termination by the Company or Executive for any Reason or for No Reason.
The Employment Term may be terminated prior to its scheduled expiration by the
Company or by Executive for any reason or for no reason. If, prior to the
Expiration Date, the Employment Term is terminated by the Company or by
Executive for any reason or for no reason, then, except as set forth in Section
7(c)(i) below, Executive shall be entitled to receive his Base Salary through
the date of termination, any Bonus that has been earned in accordance with
Section 4 for a prior fiscal year but not yet paid and any unreimbursed business
expenses, payable promptly following the later of the date of such termination
and the date on which the appropriate documentation is provided. All other
benefits following termination of the Employment Term pursuant to this Section
7(a) shall be determined in accordance with the plans, policies and practices of
the Company.
 
(b)  Death or Disability. The Employment Term shall terminate prior to its
scheduled expiration upon Executive’s death or, at the Company’s election, if
Executive incurs a Disability (as defined below). Except as set forth in Section
7(c)(ii) below, if the Employment Term is terminated prior to the Expiration
Date by reason of Executive’s death or, at the Company’s election, if Executive
incurs a Disability, Executive’s estate or, in the case of Executive’s
Disability, Executive (or such other person duly appointed by a court of
competent jurisdiction to manage Executive’s affairs) shall receive the amounts
described under Section 7(a). All other benefits following termination of the
Employment Term pursuant to this Section 7(b) shall be determined in accordance
with the plans, policies and practices of the Company.
 
-16-

--------------------------------------------------------------------------------


(c)  Change of Control.
 
(i) Notwithstanding the provisions of Section 7(a) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive’s position
described in Section 2 of this Agreement is eliminated, Executive’s title, job
responsibilities and/or work location are changed from those described in
Section 2 of this Agreement, Executive’s Base Salary is reduced, Executive’s
opportunity to earn an annual bonus up to 120% of Base Salary as set forth in
Section 4 of this Agreement is eliminated, or Executive’s employment is
terminated by the Company without Cause (as defined below), Executive shall have
the option for a period equal to the earlier of (A) 24 months after the date of
the Change in Control, and (B) the scheduled expiration of Employment Term, to
terminate his employment with the Company (if such employment has not otherwise
been terminated as contemplated above) and, subject to Executive’s continued
compliance with the covenants set forth in Section 8, to receive (X) the amounts
described under Section 7(a); (Y) continued payment of Base Salary through the
last day of the 24th month following the date of termination; and (Z) continued
coverage under the Company’s welfare benefit arrangements as in effect from time
to time through the earlier of (1) the end of the Severance Period, and (2) such
time as Executive is eligible to receive comparable welfare benefits from a
subsequent employer. All other benefits following termination of the Employment
Term pursuant to this Section 7(c)(ii) shall be determined in accordance with
the plans, policies and practices of the Company.
 
(ii) Notwithstanding the provisions of Section 7(b) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive dies or if
Executive incurs a Disability, Executive shall have the option for a period
equal to the earlier of (A) 24 months after the date of the Change in Control,
and (B) the scheduled expiration of Employment Term, to terminate his employment
with the Company (if such employment has not otherwise been terminated as
contemplated above) and, subject to Executive’s continued compliance with the
covenants set forth in Section 8, to receive (X) the amounts described under
Section 7(a); (Y) continued payment of Base Salary through the first anniversary
of the date of death or the date of Executive’s termination of employment due to
Disability; and (Z) continued coverage under the Company’s welfare benefit
arrangements as in effect from time to time through the earlier of (1) the end
of the Severance Period, and (2) such time as Executive is eligible to receive
comparable welfare benefits from a subsequent employer. All other benefits
following termination of the Employment Term pursuant to this Section 7(c)(ii)
shall be determined in accordance with the plans, policies and practices of the
Company.
 
(d)  Definitions. For purposes of this Section 7, the following terms shall have
the following meanings:
 
(i)  "Cause" shall mean:
 
(A)  Executive’s willful and continued failure substantially to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness);
 
(B)  An act or acts on Executive’s part constituting a felony under the laws of
the United States or any other state thereof or any other jurisdiction in which
the Company conducts business;
 
(C)  Executive’s being under the influence of illegal drugs or alcohol while
performing his duties hereunder;
 
(D)  Any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its affiliates; or
 
(E)  Executive’s breach of the provisions of Section 8.
 
For purposes of this definition, no act or failure to act shall be deemed
"willful" unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
 
-17-

--------------------------------------------------------------------------------


(ii)   "Change in Control" shall mean a change of control of more than fifty
percent (50%) of the common stock or equity units of the Company or Brand
Holdings, LLC (other than through a sale into the public markets) occurring at
any time after the Effective Date.
 
(iii)  "Disability" shall mean Executive’s inability, as a result of physical or
mental illness, to perform the duties of the position(s) specified in Section 2
for a period of 90 consecutive days or for an aggregate of 90 days in any twelve
consecutive month period. Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician selected by the Company and
reasonably acceptable to Executive. The determination of Disability made in
writing to the Company and Executive shall be final and conclusive for all
purposes of the Agreement.
 
(iv)  "Severance Period" shall mean the applicable period of time under Section
7(c) of this Agreement that it is contemplated that Executive is to receive his
Base Salary after termination of the Employment Term.
 
(e)  Notice of Termination. Any purported termination of the Employment Term
prior to the Expiration Date by the Company or by Executive shall be
communicated by written notice of termination to the other party hereto.
 
(f)  Release. Any payments by the Company to Executive under this Section 7 or
in connection with any dispute arising under or in connection with this
Agreement or relating to Executive’s employment with the Company (including
payments pursuant to arbitration as provided for in Section 10(k) hereof) will
be contingent upon the execution by Executive of a release of any claims
Executive may have against the Company, its affiliates or any successor to the
Company, such release to be in a form satisfactory to the Company in its sole
discretion.
 
8.  Non-Competition/Confidential Information.
 
(a)  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees that during
the Employment Term and through the later of the Severance Period or twenty-four
(24) months following the date of termination of employment:
 
(i)  Executive will not directly or indirectly engage in any business which is
in competition with any line of business conducted by the Company or its
affiliates (including without limitation by performing or soliciting the
performance of services for any person who is a customer or client of the
Company or any of its affiliates) whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as holder of less
than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent, sales representative or other participant, in any
geographic area in which the Company or any of its affiliates conducted any such
competing line of business.
 
(ii)  Executive will not directly or indirectly assist others in engaging in any
of the activities in which Executive is prohibited from engaging in by clause
(i) above.
 
-18-

--------------------------------------------------------------------------------


(b)  Executive will not directly or indirectly induce any employee of the
Company or any of its affiliates to engage in any activity in which Executive is
prohibited to engage by paragraph (a) above or to terminate his employment with
the Company or any of its affiliates, and will not directly or indirectly employ
or offer employment to any person who was employed by the Company or any of its
affiliates unless such person shall have ceased to be employed by the Company or
any of its affiliates for a period of at least 12 months.
 
(c)  Executive will not at any time (whether during or after his employment with
the Company) disclose or use for his own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally or of any
subsidiary or affiliate of the Company, provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant. Executive agrees that upon termination of his employment with
the Company for any reason, he will return to the Company immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Company
and its affiliates, except that he may retain personal notes, notebooks and
diaries. Executive further agrees that he will not retain or use for his account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.
 
9.  Specific Performance and Other Remedies. Executive acknowledges and agrees
that the Company has no adequate remedy at law for a breach or threatened breach
of any of the provisions of Section 8 and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond and
without notice to Executive, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement.
 
10.  Miscellaneous.
 
(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflict of laws.
 
(b)  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and Executive relating to
the subject matter hereof, including without limitation, any and all employment
agreements (including any and all amendments, restatements or continuations
thereto or thereof). There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. No provision
in this Agreement may be amended unless such amendment is agreed to in writing.
 
(c)  No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by Executive
or the Company, as the case may be.
 
-19-

--------------------------------------------------------------------------------


(d)  Severability. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction in Section 8 or any other
restriction contained in Section 8 is an unenforceable restriction against
Executive, such provision shall not be rendered void but shall be deemed amended
to apply to such maximum time and territory, if applicable, or otherwise to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in Section 8 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. In the
event that any one or more of the other provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
 
(e)  Assignment. This Agreement shall not be assignable by either party without
the consent of the other party.
 
(f)  Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
(g)  Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when faxed or delivered or two business days
after being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed (i) to Executive at his address then
appearing in the personnel records of the Company and; (ii) to the Company at
the Company’s then current headquarters; or (iii) to such other address as
either party may have furnished to the other in writing in accordance herewith,
with such notice of change of address being effective only upon receipt.
 
(h)  Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
 
(i)  Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to assure the agreed preservation of such rights and obligations.
 
(j)  Representations. Each party represents and warrants to the other that he or
it is fully authorized and empowered to enter into this Agreement and that the
performance of his or its obligations under this Agreement will not violate any
agreement between him or it and any other person or entity.
 
(k)  Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by Executive relating to
his employment with the Company, including any claims of discrimination arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or any
similar federal, state or local law will be submitted to arbitration in the
County of St. Louis of the State of Missouri to the American Arbitration
Association ("AAA") under its rules then prevailing for the type of claim in
issue.
 
In any action or proceeding relating to this Agreement, the parties agree that
no damages other than compensatory damages shall be sought or claimed by either
party and each party waives any claim, right or entitlement to punitive,
exemplary, statutory or consequential damages, or any other damages, and each
relevant arbitration panel is specifically divested of any power to award any
damages in the nature of punitive, exemplary, statutory or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.
 
-20-

--------------------------------------------------------------------------------


(l)  Fees and Expenses. In the event of a dispute by the Company or Executive as
to the validity or enforceability of, or liability under, any provision of this
Agreement and with respect to any claims arising in connection with Executive’s
employment with the Company, each party shall pay its own legal fees and
expenses incurred in connection with such dispute or claim; provided, however,
and notwithstanding the foregoing, in the event of a breach of this Agreement by
the Company at any time after a Change of Control, whether or not litigation is
commenced, then the Company shall pay to Executive, in addition to any damages
incurred by Executive, the costs and expenses incurred by Executive in
connection with any such breach (including, without limitation, all court costs
and reasonable attorneys’ fees and costs).
 
(m)  Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
(n)  Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to Executive in
the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
 
[EXECUTIVE]
 
"Executive"
 
[The Executive acknowledges that this Agreement contains an arbitration
provision which may be enforced by either party hereto]


BRAND SERVICES, INC.




By:
Title: President and CEO
the "Company"


 


-21-

--------------------------------------------------------------------------------


 


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into effective as of
October 16, 2004 (the "Effective Date"), by and between BRAND SERVICES, INC., a
Delaware corporation (the "Company") and Steven R. Loftus ("Executive").
 
WHEREAS, Executive has been employed by the Company pursuant to an employment
agreement; and
 
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue employment with the Company, subject to and in accordance
with the terms, conditions and covenants set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.  Agreement Term. Executive’s continued employment by the Company pursuant to
the terms of this Agreement shall commence on the Effective Date, and shall,
unless extended as set forth below, terminate on October 16, 2007 (the
"Expiration Date"). Executive’s employment shall be automatically extended on a
year to year basis following the Expiration Date, unless a written notice to
terminate is given by the Company to Executive not less than thirty (30), nor
more than sixty (60), days prior to the scheduled Expiration Date. The period
commencing on the Effective Date and ending on the Expiration Date, as the same
may be extended from time to time hereunder, is hereinafter referred to as the
"Employment Term". Notwithstanding the foregoing, the Employment Term shall
terminate in any and all events upon the termination of Executive’s employment
hereunder as hereinafter provided.
 
2.  Position. During the Employment Term, Executive shall serve as Region
Operations Vice President (ROVP). Executive shall have such duties and authority
commensurate with such position as shall be determined from time to time.
Executive shall devote substantially all of his business time and best efforts
to the performance of his duties hereunder and shall not engage in any other
business, profession or occupation for compensation or otherwise.
 
3.  Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the "Base Salary") at the annual rate of not less than $175,000
payable bi-weekly in arrears, in accordance with the usual payment practices of
the Company. Executive’s Base Salary shall be subject to periodic review by the
Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee"), not less frequently than annually, beginning January
1, 2005.
 
4.  Bonus.
 
(a)  With respect to each fiscal year in the Employment Term, Executive shall be
eligible for a bonus of up to 120% of his Base Salary (the "Annual Bonus") to be
determined annually in accordance with the Company’s annual bonus plan, as
earned through the achievement of certain profitability and performance
objectives which are annually developed by the CEO and as reviewed and approved
by the Compensation Committee (the "Bonus Plan"). The Bonus Plan shall have
terms (including the terms of calculating bonuses) consistent with the terms of
the Company’s 2004 bonus plan, a copy of which is annexed hereto as Annex I.
 
(b)  Any bonus payable hereunder shall be paid at or about the same time bonuses
are paid to the Company’s other senior executives and, in the case of the Annual
Bonus, in accordance with the terms of the Bonus Plan.
 


-22-

--------------------------------------------------------------------------------


 

5.  Benefits and Business Expenses.
 
(a)  During the Employment Term, Executive shall be entitled to participate in
retirement, welfare benefit, incentive compensation, perquisite and other plans
and arrangements as shall be offered by the Company and in effect from time to
time.
 
(b)  During the Employment Term, the Company shall reimburse such of Executive’s
travel, entertainment and other business expenses as are reasonably and
necessarily incurred by Executive during the Employment Term in the performance
of his duties hereunder, in accordance with the Company’s policies as in effect
from time to time.
 
6.  Termination. The Employment Term shall expire on the Expiration Date (after
giving effect to any extensions set forth in Section 1 hereof). In the event the
Employment Term expires, Executive shall only be entitled to receive the amounts
described in Section 7(a) below. The Employment Term may be terminated prior to
its scheduled expiration for any of the reasons set forth in this Section 7.
Upon a termination of the Employment Term prior to its scheduled expiration,
Executive shall be entitled to the payments, if any, described in this Section
7.
 
(a)  Termination by the Company or Executive for any Reason or for No Reason.
The Employment Term may be terminated prior to its scheduled expiration by the
Company or by Executive for any reason or for no reason. If, prior to the
Expiration Date, the Employment Term is terminated by the Company or by
Executive for any reason or for no reason, then, except as set forth in Section
7(c)(i) below, Executive shall be entitled to receive his Base Salary through
the date of termination, any Bonus that has been earned in accordance with
Section 4 for a prior fiscal year but not yet paid and any unreimbursed business
expenses, payable promptly following the later of the date of such termination
and the date on which the appropriate documentation is provided. All other
benefits following termination of the Employment Term pursuant to this Section
7(a) shall be determined in accordance with the plans, policies and practices of
the Company.
 
(b)  Death or Disability. The Employment Term shall terminate prior to its
scheduled expiration upon Executive’s death or, at the Company’s election, if
Executive incurs a Disability (as defined below). Except as set forth in Section
7(c)(ii) below, if the Employment Term is terminated prior to the Expiration
Date by reason of Executive’s death or, at the Company’s election, if Executive
incurs a Disability, Executive’s estate or, in the case of Executive’s
Disability, Executive (or such other person duly appointed by a court of
competent jurisdiction to manage Executive’s affairs) shall receive the amounts
described under Section 7(a). All other benefits following termination of the
Employment Term pursuant to this Section 7(b) shall be determined in accordance
with the plans, policies and practices of the Company.
 
-23-

--------------------------------------------------------------------------------


(c)  Change of Control.
 
(i) Notwithstanding the provisions of Section 7(a) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive’s position
described in Section 2 of this Agreement is eliminated, Executive’s title, job
responsibilities and/or work location are changed from those described in
Section 2 of this Agreement, Executive’s Base Salary is reduced, Executive’s
opportunity to earn an annual bonus up to 120% of Base Salary as set forth in
Section 4 of this Agreement is eliminated, or Executive’s employment is
terminated by the Company without Cause (as defined below), Executive shall have
the option for a period equal to the earlier of (A) 24 months after the date of
the Change in Control, and (B) the scheduled expiration of Employment Term, to
terminate his employment with the Company (if such employment has not otherwise
been terminated as contemplated above) and, subject to Executive’s continued
compliance with the covenants set forth in Section 8, to receive (X) the amounts
described under Section 7(a); (Y) continued payment of Base Salary through the
last day of the 24th month following the date of termination; and (Z) continued
coverage under the Company’s welfare benefit arrangements as in effect from time
to time through the earlier of (1) the end of the Severance Period, and (2) such
time as Executive is eligible to receive comparable welfare benefits from a
subsequent employer. All other benefits following termination of the Employment
Term pursuant to this Section 7(c)(ii) shall be determined in accordance with
the plans, policies and practices of the Company.
 
(ii) Notwithstanding the provisions of Section 7(b) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive dies or if
Executive incurs a Disability, Executive shall have the option for a period
equal to the earlier of (A) 24 months after the date of the Change in Control,
and (B) the scheduled expiration of Employment Term, to terminate his employment
with the Company (if such employment has not otherwise been terminated as
contemplated above) and, subject to Executive’s continued compliance with the
covenants set forth in Section 8, to receive (X) the amounts described under
Section 7(a); (Y) continued payment of Base Salary through the first anniversary
of the date of death or the date of Executive’s termination of employment due to
Disability; and (Z) continued coverage under the Company’s welfare benefit
arrangements as in effect from time to time through the earlier of (1) the end
of the Severance Period, and (2) such time as Executive is eligible to receive
comparable welfare benefits from a subsequent employer. All other benefits
following termination of the Employment Term pursuant to this Section 7(c)(ii)
shall be determined in accordance with the plans, policies and practices of the
Company.
 
(d)  Definitions. For purposes of this Section 7, the following terms shall have
the following meanings:
 
(i)  "Cause" shall mean:
 
(A)  Executive’s willful and continued failure substantially to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness);
 
(B)  An act or acts on Executive’s part constituting a felony under the laws of
the United States or any other state thereof or any other jurisdiction in which
the Company conducts business;
 
(C)  Executive’s being under the influence of illegal drugs or alcohol while
performing his duties hereunder;
 
(D)  Any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its affiliates; or
 
(E)  Executive’s breach of the provisions of Section 8.
 
For purposes of this definition, no act or failure to act shall be deemed
"willful" unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
 
-24-

--------------------------------------------------------------------------------


(ii)   "Change in Control" shall mean a change of control of more than fifty
percent (50%) of the common stock or equity units of the Company or Brand
Holdings, LLC (other than through a sale into the public markets) occurring at
any time after the Effective Date.
 
(iii)  "Disability" shall mean Executive’s inability, as a result of physical or
mental illness, to perform the duties of the position(s) specified in Section 2
for a period of 90 consecutive days or for an aggregate of 90 days in any twelve
consecutive month period. Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician selected by the Company and
reasonably acceptable to Executive. The determination of Disability made in
writing to the Company and Executive shall be final and conclusive for all
purposes of the Agreement.
 
(iv)  "Severance Period" shall mean the applicable period of time under Section
7(c) of this Agreement that it is contemplated that Executive is to receive his
Base Salary after termination of the Employment Term.
 
(e)  Notice of Termination. Any purported termination of the Employment Term
prior to the Expiration Date by the Company or by Executive shall be
communicated by written notice of termination to the other party hereto.
 
(f)  Release. Any payments by the Company to Executive under this Section 7 or
in connection with any dispute arising under or in connection with this
Agreement or relating to Executive’s employment with the Company (including
payments pursuant to arbitration as provided for in Section 10(k) hereof) will
be contingent upon the execution by Executive of a release of any claims
Executive may have against the Company, its affiliates or any successor to the
Company, such release to be in a form satisfactory to the Company in its sole
discretion.
 
7.  Non-Competition/Confidential Information.
 
(a)  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees that during
the Employment Term and through the later of the Severance Period or twenty-four
(24) months following the date of termination of employment:
 
(i)  Executive will not directly or indirectly engage in any business which is
in competition with any line of business conducted by the Company or its
affiliates (including without limitation by performing or soliciting the
performance of services for any person who is a customer or client of the
Company or any of its affiliates) whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as holder of less
than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent, sales representative or other participant, in any
geographic area in which the Company or any of its affiliates conducted any such
competing line of business.
 
(ii)  Executive will not directly or indirectly assist others in engaging in any
of the activities in which Executive is prohibited from engaging in by clause
(i) above.
 
-25-

--------------------------------------------------------------------------------


(b)  Executive will not directly or indirectly induce any employee of the
Company or any of its affiliates to engage in any activity in which Executive is
prohibited to engage by paragraph (a) above or to terminate his employment with
the Company or any of its affiliates, and will not directly or indirectly employ
or offer employment to any person who was employed by the Company or any of its
affiliates unless such person shall have ceased to be employed by the Company or
any of its affiliates for a period of at least 12 months.
 
(c)  Executive will not at any time (whether during or after his employment with
the Company) disclose or use for his own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally or of any
subsidiary or affiliate of the Company, provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant. Executive agrees that upon termination of his employment with
the Company for any reason, he will return to the Company immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Company
and its affiliates, except that he may retain personal notes, notebooks and
diaries. Executive further agrees that he will not retain or use for his account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.
 
8.  Specific Performance and Other Remedies. Executive acknowledges and agrees
that the Company has no adequate remedy at law for a breach or threatened breach
of any of the provisions of Section 8 and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond and
without notice to Executive, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement.
 
9.  Miscellaneous.
 
(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflict of laws.
 
(b)  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and Executive relating to
the subject matter hereof, including without limitation, any and all employment
agreements (including any and all amendments, restatements or continuations
thereto or thereof). There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. No provision
in this Agreement may be amended unless such amendment is agreed to in writing.
 
(c)  No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by Executive
or the Company, as the case may be.
 
-26-

--------------------------------------------------------------------------------


(d)  Severability. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction in Section 8 or any other
restriction contained in Section 8 is an unenforceable restriction against
Executive, such provision shall not be rendered void but shall be deemed amended
to apply to such maximum time and territory, if applicable, or otherwise to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in Section 8 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. In the
event that any one or more of the other provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
 
(e)  Assignment. This Agreement shall not be assignable by either party without
the consent of the other party.
 
(f)  Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
(g)  Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when faxed or delivered or two business days
after being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed (i) to Executive at his address then
appearing in the personnel records of the Company and; (ii) to the Company at
the Company’s then current headquarters; or (iii) to such other address as
either party may have furnished to the other in writing in accordance herewith,
with such notice of change of address being effective only upon receipt.
 
(h)  Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
 
(i)  Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to assure the agreed preservation of such rights and obligations.
 
(j)  Representations. Each party represents and warrants to the other that he or
it is fully authorized and empowered to enter into this Agreement and that the
performance of his or its obligations under this Agreement will not violate any
agreement between him or it and any other person or entity.
 
(k)  Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by Executive relating to
his employment with the Company, including any claims of discrimination arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or any
similar federal, state or local law will be submitted to arbitration in the
County of St. Louis of the State of Missouri to the American Arbitration
Association ("AAA") under its rules then prevailing for the type of claim in
issue.
 
In any action or proceeding relating to this Agreement, the parties agree that
no damages other than compensatory damages shall be sought or claimed by either
party and each party waives any claim, right or entitlement to punitive,
exemplary, statutory or consequential damages, or any other damages, and each
relevant arbitration panel is specifically divested of any power to award any
damages in the nature of punitive, exemplary, statutory or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.
 
-27-

--------------------------------------------------------------------------------


(l)  Fees and Expenses. In the event of a dispute by the Company or Executive as
to the validity or enforceability of, or liability under, any provision of this
Agreement and with respect to any claims arising in connection with Executive’s
employment with the Company, each party shall pay its own legal fees and
expenses incurred in connection with such dispute or claim; provided, however,
and notwithstanding the foregoing, in the event of a breach of this Agreement by
the Company at any time after a Change of Control, whether or not litigation is
commenced, then the Company shall pay to Executive, in addition to any damages
incurred by Executive, the costs and expenses incurred by Executive in
connection with any such breach (including, without limitation, all court costs
and reasonable attorneys’ fees and costs).
 
(m)  Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
(n)  Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to Executive in
the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
 


    IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the Effective Date.
 
 
[EXECUTIVE]
 
"Executive"
 
[The Executive acknowledges that this Agreement contains an arbitration
provision which may be enforced by either party hereto]


BRAND SERVICES, INC.




By:
Title: President and CEO
the "Company"


 


 
-28-

--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into effective as of
October 16, 2004 (the "Effective Date"), by and between BRAND SERVICES, INC., a
Delaware corporation (the "Company") and James M. McGee ("Executive").
 
WHEREAS, Executive has been employed by the Company pursuant to an employment
agreement; and
 
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue employment with the Company, subject to and in accordance
with the terms, conditions and covenants set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.  Agreement Term. Executive’s continued employment by the Company pursuant to
the terms of this Agreement shall commence on the Effective Date, and shall,
unless extended as set forth below, terminate on October 16, 2007 (the
"Expiration Date"). Executive’s employment shall be automatically extended on a
year to year basis following the Expiration Date, unless a written notice to
terminate is given by the Company to Executive not less than thirty (30), nor
more than sixty (60), days prior to the scheduled Expiration Date. The period
commencing on the Effective Date and ending on the Expiration Date, as the same
may be extended from time to time hereunder, is hereinafter referred to as the
"Employment Term". Notwithstanding the foregoing, the Employment Term shall
terminate in any and all events upon the termination of Executive’s employment
hereunder as hereinafter provided.
 
2.  Position. During the Employment Term, Executive shall serve as Region
Operations Vice President (ROVP). Executive shall have such duties and authority
commensurate with such position as shall be determined by the company from time
to time. Executive shall devote substantially all of his business time and best
efforts to the performance of his duties hereunder and shall not engage in any
other business, profession or occupation for compensation or otherwise.
 
3.  Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the "Base Salary") at the annual rate of not less than $171,949
payable bi-weekly in arrears, in accordance with the usual payment practices of
the Company. Executive’s Base Salary shall be subject to periodic review by the
Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee"), not less frequently than annually, beginning January
1, 2005.
 
4.  Bonus.
 
(a)  With respect to each fiscal year in the Employment Term, Executive shall be
eligible for a bonus of up to 120% of his Base Salary (the "Annual Bonus") to be
determined annually in accordance with the Company’s annual bonus plan, as
earned through the achievement of certain profitability and performance
objectives which are annually developed by the CEO and as reviewed and approved
by the Compensation Committee (the "Bonus Plan"). The Bonus Plan shall have
terms (including the terms of calculating bonuses) consistent with the terms of
the Company’s 2004 bonus plan, a copy of which is annexed hereto as Annex I.
 
(b)  Any bonus payable hereunder shall be paid at or about the same time bonuses
are paid to the Company’s other senior executives and, in the case of the Annual
Bonus, in accordance with the terms of the Bonus Plan.
 
-29-

--------------------------------------------------------------------------------


5.  Employee Benefits.
 
(a)  During the Employment Term, Executive shall be entitled to participate on a
basis no less favorable than other similarly-situated senior executives of the
Company in all retirement, welfare benefit, incentive compensation, perquisite
and other plans and arrangements of the Company applicable to senior executives
of the Company, as in effect from time to time.
 
(b)  The Company has established a nonqualified deferred compensation plan
("Deferred Compensation Plan"), dated October 16, 2002 which has a term of five
(5) years and, for each year of the Employment Term or thereafter during which
the Executive is employed by the Company, for the duration of the Deferred
Compensation Plan, the Company shall provide Executive with an annual
contribution to such plan in an amount equal to 15 percent of Executive’s Base
Salary for such year (pro rated to reflect any period of less than 12 months).
Executive’s rights with respect to his benefits under the Deferred Compensation
Plan shall be exclusively as described in the Deferred Compensation Plan.
Amounts contributed by the Company to the Deferred Compensation Plan shall not
be taken into account for any purpose under any other plan, program, policy or
arrangement of the Company or its affiliates.
 
6.  Business Expenses. During the Employment Term, the Company shall reimburse
such of Executive’s travel, entertainment and other business expenses as are
reasonably and necessarily incurred by Executive during the Employment Term in
the performance of his duties hereunder, in accordance with the Company’s
policies as in effect from time to time.
 
7.  Termination. The Employment Term shall expire on the Expiration Date (after
giving effect to any extensions set forth in Section 1 hereof). In the event the
Employment Term expires, Executive shall only be entitled to receive the amounts
described in Section 7(a) below. The Employment Term may be terminated prior to
its scheduled expiration for any of the reasons set forth in this Section 7.
Upon a termination of the Employment Term prior to its scheduled expiration,
Executive shall be entitled to the payments, if any, described in this Section
7.
 
(a)  Termination by the Company or Executive for any Reason or for No Reason.
The Employment Term may be terminated prior to its scheduled expiration by the
Company or by Executive for any reason or for no reason. If, prior to the
Expiration Date, the Employment Term is terminated by the Company or by
Executive for any reason or for no reason, then, except as set forth in Section
7(c)(i) below, Executive shall be entitled to receive his Base Salary through
the date of termination, any Bonus that has been earned in accordance with
Section 4 for a prior fiscal year but not yet paid and any unreimbursed business
expenses, payable promptly following the later of the date of such termination
and the date on which the appropriate documentation is provided. All other
benefits following termination of the Employment Term pursuant to this Section
7(a) shall be determined in accordance with the plans, policies and practices of
the Company.
 
(b)  Death or Disability. The Employment Term shall terminate prior to its
scheduled expiration upon Executive’s death or, at the Company’s election, if
Executive incurs a Disability (as defined below). Except as set forth in Section
7(c)(ii) below, if the Employment Term is terminated prior to the Expiration
Date by reason of Executive’s death or, at the Company’s election, if Executive
incurs a Disability, Executive’s estate or, in the case of Executive’s
Disability, Executive (or such other person duly appointed by a court of
competent jurisdiction to manage Executive’s affairs) shall receive the amounts
described under Section 7(a). All other benefits following termination of the
Employment Term pursuant to this Section 7(b) shall be determined in accordance
with the plans, policies and practices of the Company.
 
-30-

--------------------------------------------------------------------------------


(c)  Change of Control.
 
(i) Notwithstanding the provisions of Section 7(a) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive’s position
described in Section 2 of this Agreement is eliminated, Executive’s title, job
responsibilities and/or work location are changed from those described in
Section 2 of this Agreement, Executive’s Base Salary is reduced, Executive’s
opportunity to earn an annual bonus up to 120% of Base Salary as set forth in
Section 4 of this Agreement is eliminated, or Executive’s employment is
terminated by the Company without Cause (as defined below), Executive shall have
the option for a period equal to the earlier of (A) 24 months after the date of
the Change in Control, and (B) the scheduled expiration of Employment Term, to
terminate his employment with the Company (if such employment has not otherwise
been terminated as contemplated above) and, subject to Executive’s continued
compliance with the covenants set forth in Section 8, to receive (X) the amounts
described under Section 7(a); (Y) continued payment of Base Salary through the
last day of the 24th month following the date of termination; and (Z) continued
coverage under the Company’s welfare benefit arrangements as in effect from time
to time through the earlier of (1) the end of the Severance Period, and (2) such
time as Executive is eligible to receive comparable welfare benefits from a
subsequent employer. All other benefits following termination of the Employment
Term pursuant to this Section 7(c)(ii) shall be determined in accordance with
the plans, policies and practices of the Company.
 
(ii) Notwithstanding the provisions of Section 7(b) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive dies or if
Executive incurs a Disability, Executive shall have the option for a period
equal to the earlier of (A) 24 months after the date of the Change in Control,
and (B) the scheduled expiration of Employment Term, to terminate his employment
with the Company (if such employment has not otherwise been terminated as
contemplated above) and, subject to Executive’s continued compliance with the
covenants set forth in Section 8, to receive (X) the amounts described under
Section 7(a); (Y) continued payment of Base Salary through the first anniversary
of the date of death or the date of Executive’s termination of employment due to
Disability; and (Z) continued coverage under the Company’s welfare benefit
arrangements as in effect from time to time through the earlier of (1) the end
of the Severance Period, and (2) such time as Executive is eligible to receive
comparable welfare benefits from a subsequent employer. All other benefits
following termination of the Employment Term pursuant to this Section 7(c)(ii)
shall be determined in accordance with the plans, policies and practices of the
Company.
 
(d)  Definitions. For purposes of this Section 7, the following terms shall have
the following meanings:
 
(i)  "Cause" shall mean:
 
(A)  Executive’s willful and continued failure substantially to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness);
 
(B)  An act or acts on Executive’s part constituting a felony under the laws of
the United States or any other state thereof or any other jurisdiction in which
the Company conducts business;
 
(C)  Executive’s being under the influence of illegal drugs or alcohol while
performing his duties hereunder;
 
(D)  Any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its affiliates; or
 
(E)  Executive’s breach of the provisions of Section 8.
 
For purposes of this definition, no act or failure to act shall be deemed
"willful" unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
 
(ii)   "Change in Control" shall mean a change of control of more than fifty
percent (50%) of the common stock or equity units of the Company or Brand
Holdings, LLC (other than through a sale into the public markets) occurring at
any time after the Effective Date.
 
(iii)  "Disability" shall mean Executive’s inability, as a result of physical or
mental illness, to perform the duties of the position(s) specified in Section 2
for a period of 90 consecutive days or for an aggregate of 90 days in any twelve
consecutive month period. Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician selected by the Company and
reasonably acceptable to Executive. The determination of Disability made in
writing to the Company and Executive shall be final and conclusive for all
purposes of the Agreement.
 
-31-

--------------------------------------------------------------------------------


(iv)  "Severance Period" shall mean the applicable period of time under Section
7(c) of this Agreement that it is contemplated that Executive is to receive his
Base Salary after termination of the Employment Term.
 
(e)  Notice of Termination. Any purported termination of the Employment Term
prior to the Expiration Date by the Company or by Executive shall be
communicated by written notice of termination to the other party hereto.
 
(f)  Release. Any payments by the Company to Executive under this Section 7 or
in connection with any dispute arising under or in connection with this
Agreement or relating to Executive’s employment with the Company (including
payments pursuant to arbitration as provided for in Section 10(k) hereof) will
be contingent upon the execution by Executive of a release of any claims
Executive may have against the Company, its affiliates or any successor to the
Company, such release to be in a form satisfactory to the Company in its sole
discretion.
 
8.  Non-Competition/Confidential Information.
 
(a)  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees that during
the Employment Term and through the later of the Severance Period or twenty-four
(24) months following the date of termination of employment:
 
(i)  Executive will not directly or indirectly engage in any business which is
in competition with any line of business conducted by the Company or its
affiliates (including without limitation by performing or soliciting the
performance of services for any person who is a customer or client of the
Company or any of its affiliates) whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as holder of less
than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent, sales representative or other participant, in any
geographic area in which the Company or any of its affiliates conducted any such
competing line of business.
 
(ii)  Executive will not directly or indirectly assist others in engaging in any
of the activities in which Executive is prohibited from engaging in by clause
(i) above.
 
(b)  Executive will not directly or indirectly induce any employee of the
Company or any of its affiliates to engage in any activity in which Executive is
prohibited to engage by paragraph (a) above or to terminate his employment with
the Company or any of its affiliates, and will not directly or indirectly employ
or offer employment to any person who was employed by the Company or any of its
affiliates unless such person shall have ceased to be employed by the Company or
any of its affiliates for a period of at least 12 months.
 
-32-

--------------------------------------------------------------------------------


(c)  Executive will not at any time (whether during or after his employment with
the Company) disclose or use for his own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally or of any
subsidiary or affiliate of the Company, provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant. Executive agrees that upon termination of his employment with
the Company for any reason, he will return to the Company immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Company
and its affiliates, except that he may retain personal notes, notebooks and
diaries. Executive further agrees that he will not retain or use for his account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.
 
9.  Specific Performance and Other Remedies. Executive acknowledges and agrees
that the Company has no adequate remedy at law for a breach or threatened breach
of any of the provisions of Section 8 and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond and
without notice to Executive, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement.
 
10.  Miscellaneous.
 
(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflict of laws.
 
(b)  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and Executive relating to
the subject matter hereof, including without limitation, any and all employment
agreements (including any and all amendments, restatements or continuations
thereto or thereof). There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. No provision
in this Agreement may be amended unless such amendment is agreed to in writing.
 
(c)  No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by Executive
or the Company, as the case may be.
 
-33-

--------------------------------------------------------------------------------


(d)  Severability. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction in Section 8 or any other
restriction contained in Section 8 is an unenforceable restriction against
Executive, such provision shall not be rendered void but shall be deemed amended
to apply to such maximum time and territory, if applicable, or otherwise to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in Section 8 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. In the
event that any one or more of the other provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
 
(e)  Assignment. This Agreement shall not be assignable by either party without
the consent of the other party.
 
(f)  Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
(g)  Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when faxed or delivered or two business days
after being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed (i) to Executive at his address then
appearing in the personnel records of the Company and; (ii) to the Company at
the Company’s then current headquarters; or (iii) to such other address as
either party may have furnished to the other in writing in accordance herewith,
with such notice of change of address being effective only upon receipt.
 
(h)  Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
 
(i)  Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to assure the agreed preservation of such rights and obligations.
 
(j)  Representations. Each party represents and warrants to the other that he or
it is fully authorized and empowered to enter into this Agreement and that the
performance of his or its obligations under this Agreement will not violate any
agreement between him or it and any other person or entity.
 
(k)  Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by Executive relating to
his employment with the Company, including any claims of discrimination arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or any
similar federal, state or local law will be submitted to arbitration in the
County of St. Louis of the State of Missouri to the American Arbitration
Association ("AAA") under its rules then prevailing for the type of claim in
issue.
 
In any action or proceeding relating to this Agreement, the parties agree that
no damages other than compensatory damages shall be sought or claimed by either
party and each party waives any claim, right or entitlement to punitive,
exemplary, statutory or consequential damages, or any other damages, and each
relevant arbitration panel is specifically divested of any power to award any
damages in the nature of punitive, exemplary, statutory or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.
 
-34-

--------------------------------------------------------------------------------


(l)  Fees and Expenses. In the event of a dispute by the Company or Executive as
to the validity or enforceability of, or liability under, any provision of this
Agreement and with respect to any claims arising in connection with Executive’s
employment with the Company, each party shall pay its own legal fees and
expenses incurred in connection with such dispute or claim; provided, however,
and notwithstanding the foregoing, in the event of a breach of this Agreement by
the Company at any time after a Change of Control, whether or not litigation is
commenced, then the Company shall pay to Executive, in addition to any damages
incurred by Executive, the costs and expenses incurred by Executive in
connection with any such breach (including, without limitation, all court costs
and reasonable attorneys’ fees and costs).
 
(m)  Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
(n)  Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to Executive in
the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
 
[EXECUTIVE]
 
"Executive"
 
[The Executive acknowledges that this Agreement contains an arbitration
provision which may be enforced by either party hereto]


BRAND SERVICES, INC.




By:
Title: President and CEO
the "Company"


 


-35-

--------------------------------------------------------------------------------


 


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into effective as of
October 16, 2004 (the "Effective Date"), by and between BRAND SERVICES, INC., a
Delaware corporation (the "Company") and Jeffrey W. Peterson ("Executive").
 
WHEREAS, Executive has been employed by the Company pursuant to an employment
agreement; and
 
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue employment with the Company, subject to and in accordance
with the terms, conditions and covenants set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.  Agreement Term. Executive’s continued employment by the Company pursuant to
the terms of this Agreement shall commence on the Effective Date, and shall,
unless extended as set forth below, terminate on October 16, 2007 (the
"Expiration Date"). Executive’s employment shall be automatically extended on a
year to year basis following the Expiration Date, unless a written notice to
terminate is given by the Company to Executive not less than thirty (30), nor
more than sixty (60), days prior to the scheduled Expiration Date. The period
commencing on the Effective Date and ending on the Expiration Date, as the same
may be extended from time to time hereunder, is hereinafter referred to as the
"Employment Term". Notwithstanding the foregoing, the Employment Term shall
terminate in any and all events upon the termination of Executive’s employment
hereunder as hereinafter provided.
 
2.  Position. During the Employment Term, Executive shall serve as Vice
President, Finance and CFO. Executive shall have such duties and authority
commensurate with such position as shall be determined by the company from time
to time. Executive shall devote substantially all of his business time and best
efforts to the performance of his duties hereunder and shall not engage in any
other business, profession or occupation for compensation or otherwise.
 
3.  Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the "Base Salary") at the annual rate of not less than $170,578
payable bi-weekly in arrears, in accordance with the usual payment practices of
the Company. Executive’s Base Salary shall be subject to periodic review by the
Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee"), not less frequently than annually, beginning January
1, 2005.
 
4.  Bonus.
 
(a)  With respect to each fiscal year in the Employment Term, Executive shall be
eligible for a bonus of up to 120% of his Base Salary (the "Annual Bonus") to be
determined annually in accordance with the Company’s annual bonus plan, as
earned through the achievement of certain profitability and performance
objectives which are annually developed by the CEO and as reviewed and approved
by the Compensation Committee (the "Bonus Plan"). The Bonus Plan shall have
terms (including the terms of calculating bonuses) consistent with the terms of
the Company’s 2004 bonus plan, a copy of which is annexed hereto as Annex I.
 
(b)  Any bonus payable hereunder shall be paid at or about the same time bonuses
are paid to the Company’s other senior executives and, in the case of the Annual
Bonus, in accordance with the terms of the Bonus Plan.
 
-36-

--------------------------------------------------------------------------------


5.  Employee Benefits.
 
(a)  During the Employment Term, Executive shall be entitled to participate on a
basis no less favorable than other similarly-situated senior executives of the
Company in all retirement, welfare benefit, incentive compensation, perquisite
and other plans and arrangements of the Company applicable to senior executives
of the Company, as in effect from time to time.
 
(b)  The Company has established a nonqualified deferred compensation plan
("Deferred Compensation Plan"), dated October 16, 2002 which has a term of five
(5) years and, for each year of the Employment Term or thereafter during which
the Executive is employed by the Company, for the duration of the Deferred
Compensation Plan, the Company shall provide Executive with an annual
contribution to such plan in an amount equal to 15 percent of Executive’s Base
Salary for such year (pro rated to reflect any period of less than 12 months).
Executive’s rights with respect to his benefits under the Deferred Compensation
Plan shall be exclusively as described in the Deferred Compensation Plan.
Amounts contributed by the Company to the Deferred Compensation Plan shall not
be taken into account for any purpose under any other plan, program, policy or
arrangement of the Company or its affiliates.
 
6.  Business Expenses. During the Employment Term, the Company shall reimburse
such of Executive’s travel, entertainment and other business expenses as are
reasonably and necessarily incurred by Executive during the Employment Term in
the performance of his duties hereunder, in accordance with the Company’s
policies as in effect from time to time.
 
7.  Termination. The Employment Term shall expire on the Expiration Date (after
giving effect to any extensions set forth in Section 1 hereof). In the event the
Employment Term expires, Executive shall only be entitled to receive the amounts
described in Section 7(a) below. The Employment Term may be terminated prior to
its scheduled expiration for any of the reasons set forth in this Section 7.
Upon a termination of the Employment Term prior to its scheduled expiration,
Executive shall be entitled to the payments, if any, described in this Section
7.
 
(a)  Termination by the Company or Executive for any Reason or for No Reason.
The Employment Term may be terminated prior to its scheduled expiration by the
Company or by Executive for any reason or for no reason. If, prior to the
Expiration Date, the Employment Term is terminated by the Company or by
Executive for any reason or for no reason, then, except as set forth in Section
7(c)(i) below, Executive shall be entitled to receive his Base Salary through
the date of termination, any Bonus that has been earned in accordance with
Section 4 for a prior fiscal year but not yet paid and any unreimbursed business
expenses, payable promptly following the later of the date of such termination
and the date on which the appropriate documentation is provided. All other
benefits following termination of the Employment Term pursuant to this Section
7(a) shall be determined in accordance with the plans, policies and practices of
the Company.
 
(b)  Death or Disability. The Employment Term shall terminate prior to its
scheduled expiration upon Executive’s death or, at the Company’s election, if
Executive incurs a Disability (as defined below). Except as set forth in Section
7(c)(ii) below, if the Employment Term is terminated prior to the Expiration
Date by reason of Executive’s death or, at the Company’s election, if Executive
incurs a Disability, Executive’s estate or, in the case of Executive’s
Disability, Executive (or such other person duly appointed by a court of
competent jurisdiction to manage Executive’s affairs) shall receive the amounts
described under Section 7(a). All other benefits following termination of the
Employment Term pursuant to this Section 7(b) shall be determined in accordance
with the plans, policies and practices of the Company.
 
-37-

--------------------------------------------------------------------------------


(c)  Change of Control.
 
(i) Notwithstanding the provisions of Section 7(a) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive’s position
described in Section 2 of this Agreement is eliminated, Executive’s title, job
responsibilities and/or work location are changed from those described in
Section 2 of this Agreement, Executive’s Base Salary is reduced, Executive’s
opportunity to earn an annual bonus up to 120% of Base Salary as set forth in
Section 4 of this Agreement is eliminated, or Executive’s employment is
terminated by the Company without Cause (as defined below), Executive shall have
the option for a period equal to the earlier of (A) 24 months after the date of
the Change in Control, and (B) the scheduled expiration of Employment Term, to
terminate his employment with the Company (if such employment has not otherwise
been terminated as contemplated above) and, subject to Executive’s continued
compliance with the covenants set forth in Section 8, to receive (X) the amounts
described under Section 7(a); (Y) continued payment of Base Salary through the
last day of the 24th month following the date of termination; and (Z) continued
coverage under the Company’s welfare benefit arrangements as in effect from time
to time through the earlier of (1) the end of the Severance Period, and (2) such
time as Executive is eligible to receive comparable welfare benefits from a
subsequent employer. All other benefits following termination of the Employment
Term pursuant to this Section 7(c)(ii) shall be determined in accordance with
the plans, policies and practices of the Company.
 
(ii) Notwithstanding the provisions of Section 7(b) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive dies or if
Executive incurs a Disability, Executive shall have the option for a period
equal to the earlier of (A) 24 months after the date of the Change in Control,
and (B) the scheduled expiration of Employment Term, to terminate his employment
with the Company (if such employment has not otherwise been terminated as
contemplated above) and, subject to Executive’s continued compliance with the
covenants set forth in Section 8, to receive (X) the amounts described under
Section 7(a); (Y) continued payment of Base Salary through the first anniversary
of the date of death or the date of Executive’s termination of employment due to
Disability; and (Z) continued coverage under the Company’s welfare benefit
arrangements as in effect from time to time through the earlier of (1) the end
of the Severance Period, and (2) such time as Executive is eligible to receive
comparable welfare benefits from a subsequent employer. All other benefits
following termination of the Employment Term pursuant to this Section 7(c)(ii)
shall be determined in accordance with the plans, policies and practices of the
Company.
 
(d)  Definitions. For purposes of this Section 7, the following terms shall have
the following meanings:
 
(i)  "Cause" shall mean:
 
(A)  Executive’s willful and continued failure substantially to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness);
 
(B)  An act or acts on Executive’s part constituting a felony under the laws of
the United States or any other state thereof or any other jurisdiction in which
the Company conducts business;
 
(C)  Executive’s being under the influence of illegal drugs or alcohol while
performing his duties hereunder;
 
(D)  Any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its affiliates; or
 
(E)  Executive’s breach of the provisions of Section 8.
 
For purposes of this definition, no act or failure to act shall be deemed
"willful" unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
 
-38-

--------------------------------------------------------------------------------


(ii)   "Change in Control" shall mean a change of control of more than fifty
percent (50%) of the common stock or equity units of the Company or Brand
Holdings, LLC (other than through a sale into the public markets) occurring at
any time after the Effective Date.
 
(iii)  "Disability" shall mean Executive’s inability, as a result of physical or
mental illness, to perform the duties of the position(s) specified in Section 2
for a period of 90 consecutive days or for an aggregate of 90 days in any twelve
consecutive month period. Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician selected by the Company and
reasonably acceptable to Executive. The determination of Disability made in
writing to the Company and Executive shall be final and conclusive for all
purposes of the Agreement.
 
(iv)  "Severance Period" shall mean the applicable period of time under Section
7(c) of this Agreement that it is contemplated that Executive is to receive his
Base Salary after termination of the Employment Term.
 
(e)  Notice of Termination. Any purported termination of the Employment Term
prior to the Expiration Date by the Company or by Executive shall be
communicated by written notice of termination to the other party hereto.
 
(f)  Release. Any payments by the Company to Executive under this Section 7 or
in connection with any dispute arising under or in connection with this
Agreement or relating to Executive’s employment with the Company (including
payments pursuant to arbitration as provided for in Section 10(k) hereof) will
be contingent upon the execution by Executive of a release of any claims
Executive may have against the Company, its affiliates or any successor to the
Company, such release to be in a form satisfactory to the Company in its sole
discretion.
 
8.  Non-Competition/Confidential Information.
 
(a)  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees that during
the Employment Term and through the later of the Severance Period or twenty-four
(24) months following the date of termination of employment:
 
(i)  Executive will not directly or indirectly engage in any business which is
in competition with any line of business conducted by the Company or its
affiliates (including without limitation by performing or soliciting the
performance of services for any person who is a customer or client of the
Company or any of its affiliates) whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as holder of less
than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent, sales representative or other participant, in any
geographic area in which the Company or any of its affiliates conducted any such
competing line of business.
 
(ii)  Executive will not directly or indirectly assist others in engaging in any
of the activities in which Executive is prohibited from engaging in by clause
(i) above.
 
-39-

--------------------------------------------------------------------------------


(b)  Executive will not directly or indirectly induce any employee of the
Company or any of its affiliates to engage in any activity in which Executive is
prohibited to engage by paragraph (a) above or to terminate his employment with
the Company or any of its affiliates, and will not directly or indirectly employ
or offer employment to any person who was employed by the Company or any of its
affiliates unless such person shall have ceased to be employed by the Company or
any of its affiliates for a period of at least 12 months.
 
(c)  Executive will not at any time (whether during or after his employment with
the Company) disclose or use for his own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally or of any
subsidiary or affiliate of the Company, provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant. Executive agrees that upon termination of his employment with
the Company for any reason, he will return to the Company immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Company
and its affiliates, except that he may retain personal notes, notebooks and
diaries. Executive further agrees that he will not retain or use for his account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.
 
9.  Specific Performance and Other Remedies. Executive acknowledges and agrees
that the Company has no adequate remedy at law for a breach or threatened breach
of any of the provisions of Section 8 and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond and
without notice to Executive, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement.
 
10.  Miscellaneous.
 
(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflict of laws.
 
(b)  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and Executive relating to
the subject matter hereof, including without limitation, any and all employment
agreements (including any and all amendments, restatements or continuations
thereto or thereof). There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. No provision
in this Agreement may be amended unless such amendment is agreed to in writing.
 
(c)  No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by Executive
or the Company, as the case may be.
 
-40-

--------------------------------------------------------------------------------


(d)  Severability. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction in Section 8 or any other
restriction contained in Section 8 is an unenforceable restriction against
Executive, such provision shall not be rendered void but shall be deemed amended
to apply to such maximum time and territory, if applicable, or otherwise to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in Section 8 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. In the
event that any one or more of the other provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
 
(e)  Assignment. This Agreement shall not be assignable by either party without
the consent of the other party.
 
(f)  Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
(g)  Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when faxed or delivered or two business days
after being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed (i) to Executive at his address then
appearing in the personnel records of the Company and; (ii) to the Company at
the Company’s then current headquarters; or (iii) to such other address as
either party may have furnished to the other in writing in accordance herewith,
with such notice of change of address being effective only upon receipt.
 
(h)  Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
 
(i)  Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to assure the agreed preservation of such rights and obligations.
 
(j)  Representations. Each party represents and warrants to the other that he or
it is fully authorized and empowered to enter into this Agreement and that the
performance of his or its obligations under this Agreement will not violate any
agreement between him or it and any other person or entity.
 
(k)  Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by Executive relating to
his employment with the Company, including any claims of discrimination arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or any
similar federal, state or local law will be submitted to arbitration in the
County of St. Louis of the State of Missouri to the American Arbitration
Association ("AAA") under its rules then prevailing for the type of claim in
issue.
 
In any action or proceeding relating to this Agreement, the parties agree that
no damages other than compensatory damages shall be sought or claimed by either
party and each party waives any claim, right or entitlement to punitive,
exemplary, statutory or consequential damages, or any other damages, and each
relevant arbitration panel is specifically divested of any power to award any
damages in the nature of punitive, exemplary, statutory or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.
 
-41-

--------------------------------------------------------------------------------


(l)  Fees and Expenses. In the event of a dispute by the Company or Executive as
to the validity or enforceability of, or liability under, any provision of this
Agreement and with respect to any claims arising in connection with Executive’s
employment with the Company, each party shall pay its own legal fees and
expenses incurred in connection with such dispute or claim; provided, however,
and notwithstanding the foregoing, in the event of a breach of this Agreement by
the Company at any time after a Change of Control, whether or not litigation is
commenced, then the Company shall pay to Executive, in addition to any damages
incurred by Executive, the costs and expenses incurred by Executive in
connection with any such breach (including, without limitation, all court costs
and reasonable attorneys’ fees and costs).
 
(m)  Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
(n)  Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to Executive in
the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
 
[EXECUTIVE]
 
"Executive"
 
[The Executive acknowledges that this Agreement contains an arbitration
provision which may be enforced by either party hereto]


BRAND SERVICES, INC.




By:
Title: President and CEO
the "Company"


 


 
-42-

--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into effective as of
October 16, 2004 (the "Effective Date"), by and between BRAND SERVICES, INC., a
Delaware corporation (the "Company") and Scott M. Robinson ("Executive").
 
WHEREAS, Executive has been employed by the Company pursuant to an employment
agreement; and
 
WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue employment with the Company, subject to and in accordance
with the terms, conditions and covenants set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.  Agreement Term. Executive’s continued employment by the Company pursuant to
the terms of this Agreement shall commence on the Effective Date, and shall,
unless extended as set forth below, terminate on October 16, 2007 (the
"Expiration Date"). Executive’s employment shall be automatically extended on a
year to year basis following the Expiration Date, unless a written notice to
terminate is given by the Company to Executive not less than thirty (30), nor
more than sixty (60), days prior to the scheduled Expiration Date. The period
commencing on the Effective Date and ending on the Expiration Date, as the same
may be extended from time to time hereunder, is hereinafter referred to as the
"Employment Term". Notwithstanding the foregoing, the Employment Term shall
terminate in any and all events upon the termination of Executive’s employment
hereunder as hereinafter provided.
 
2.  Position. During the Employment Term, Executive shall serve as Vice
President, Business Development. Executive shall have such duties and authority
commensurate with such position as shall be determined by the company from time
to time. Executive shall devote substantially all of his business time and best
efforts to the performance of his duties hereunder and shall not engage in any
other business, profession or occupation for compensation or otherwise.
 
3.  Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the "Base Salary") at the annual rate of not less than $177,174
payable bi-weekly in arrears, in accordance with the usual payment practices of
the Company. Executive’s Base Salary shall be subject to periodic review by the
Compensation Committee of the Board of Directors of the Company (the
"Compensation Committee"), not less frequently than annually, beginning January
1, 2005.
 
4.  Bonus.
 
(a)  With respect to each fiscal year in the Employment Term, Executive shall be
eligible for a bonus of up to 120% of his Base Salary (the "Annual Bonus") to be
determined annually in accordance with the Company’s annual bonus plan, as
earned through the achievement of certain profitability and performance
objectives which are annually developed by the CEO and as reviewed and approved
by the Compensation Committee (the "Bonus Plan"). The Bonus Plan shall have
terms (including the terms of calculating bonuses) consistent with the terms of
the Company’s 2004 bonus plan, a copy of which is annexed hereto as Annex I.
 
(b)  Any bonus payable hereunder shall be paid at or about the same time bonuses
are paid to the Company’s other senior executives and, in the case of the Annual
Bonus, in accordance with the terms of the Bonus Plan.
 


-43-

--------------------------------------------------------------------------------


 
5.  Employee Benefits.
 
(a)  During the Employment Term, Executive shall be entitled to participate on a
basis no less favorable than other similarly-situated senior executives of the
Company in all retirement, welfare benefit, incentive compensation, perquisite
and other plans and arrangements of the Company applicable to senior executives
of the Company, as in effect from time to time.
 
(b)  The Company has established a nonqualified deferred compensation plan
("Deferred Compensation Plan"), dated October 16, 2002 which has a term of five
(5) years and, for each year of the Employment Term or thereafter during which
the Executive is employed by the Company, for the duration of the Deferred
Compensation Plan, the Company shall provide Executive with an annual
contribution to such plan in an amount equal to 15 percent of Executive’s Base
Salary for such year (pro rated to reflect any period of less than 12 months).
Executive’s rights with respect to his benefits under the Deferred Compensation
Plan shall be exclusively as described in the Deferred Compensation Plan.
Amounts contributed by the Company to the Deferred Compensation Plan shall not
be taken into account for any purpose under any other plan, program, policy or
arrangement of the Company or its affiliates.
 
6.  Business Expenses. During the Employment Term, the Company shall reimburse
such of Executive’s travel, entertainment and other business expenses as are
reasonably and necessarily incurred by Executive during the Employment Term in
the performance of his duties hereunder, in accordance with the Company’s
policies as in effect from time to time.
 
7.  Termination. The Employment Term shall expire on the Expiration Date (after
giving effect to any extensions set forth in Section 1 hereof). In the event the
Employment Term expires, Executive shall only be entitled to receive the amounts
described in Section 7(a) below. The Employment Term may be terminated prior to
its scheduled expiration for any of the reasons set forth in this Section 7.
Upon a termination of the Employment Term prior to its scheduled expiration,
Executive shall be entitled to the payments, if any, described in this Section
7.
 
(a)  Termination by the Company or Executive for any Reason or for No Reason.
The Employment Term may be terminated prior to its scheduled expiration by the
Company or by Executive for any reason or for no reason. If, prior to the
Expiration Date, the Employment Term is terminated by the Company or by
Executive for any reason or for no reason, then, except as set forth in Section
7(c)(i) below, Executive shall be entitled to receive his Base Salary through
the date of termination, any Bonus that has been earned in accordance with
Section 4 for a prior fiscal year but not yet paid and any unreimbursed business
expenses, payable promptly following the later of the date of such termination
and the date on which the appropriate documentation is provided. All other
benefits following termination of the Employment Term pursuant to this Section
7(a) shall be determined in accordance with the plans, policies and practices of
the Company.
 
(b)  Death or Disability. The Employment Term shall terminate prior to its
scheduled expiration upon Executive’s death or, at the Company’s election, if
Executive incurs a Disability (as defined below). Except as set forth in Section
7(c)(ii) below, if the Employment Term is terminated prior to the Expiration
Date by reason of Executive’s death or, at the Company’s election, if Executive
incurs a Disability, Executive’s estate or, in the case of Executive’s
Disability, Executive (or such other person duly appointed by a court of
competent jurisdiction to manage Executive’s affairs) shall receive the amounts
described under Section 7(a). All other benefits following termination of the
Employment Term pursuant to this Section 7(b) shall be determined in accordance
with the plans, policies and practices of the Company.
 
-44-

--------------------------------------------------------------------------------


(c)  Change of Control.
 
(i) Notwithstanding the provisions of Section 7(a) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive’s position
described in Section 2 of this Agreement is eliminated, Executive’s title, job
responsibilities and/or work location are changed from those described in
Section 2 of this Agreement, Executive’s Base Salary is reduced, Executive’s
opportunity to earn an annual bonus up to 120% of Base Salary as set forth in
Section 4 of this Agreement is eliminated, or Executive’s employment is
terminated by the Company without Cause (as defined below), Executive shall have
the option for a period equal to the earlier of (A) 24 months after the date of
the Change in Control, and (B) the scheduled expiration of Employment Term, to
terminate his employment with the Company (if such employment has not otherwise
been terminated as contemplated above) and, subject to Executive’s continued
compliance with the covenants set forth in Section 8, to receive (X) the amounts
described under Section 7(a); (Y) continued payment of Base Salary through the
last day of the 24th month following the date of termination; and (Z) continued
coverage under the Company’s welfare benefit arrangements as in effect from time
to time through the earlier of (1) the end of the Severance Period, and (2) such
time as Executive is eligible to receive comparable welfare benefits from a
subsequent employer. All other benefits following termination of the Employment
Term pursuant to this Section 7(c)(ii) shall be determined in accordance with
the plans, policies and practices of the Company.
 
(ii) Notwithstanding the provisions of Section 7(b) to the contrary, if, within
24 months following a Change in Control (as defined below), Executive dies or if
Executive incurs a Disability, Executive shall have the option for a period
equal to the earlier of (A) 24 months after the date of the Change in Control,
and (B) the scheduled expiration of Employment Term, to terminate his employment
with the Company (if such employment has not otherwise been terminated as
contemplated above) and, subject to Executive’s continued compliance with the
covenants set forth in Section 8, to receive (X) the amounts described under
Section 7(a); (Y) continued payment of Base Salary through the first anniversary
of the date of death or the date of Executive’s termination of employment due to
Disability; and (Z) continued coverage under the Company’s welfare benefit
arrangements as in effect from time to time through the earlier of (1) the end
of the Severance Period, and (2) such time as Executive is eligible to receive
comparable welfare benefits from a subsequent employer. All other benefits
following termination of the Employment Term pursuant to this Section 7(c)(ii)
shall be determined in accordance with the plans, policies and practices of the
Company.
 
(d)  Definitions. For purposes of this Section 7, the following terms shall have
the following meanings:
 
(i)  "Cause" shall mean:
 
(A)  Executive’s willful and continued failure substantially to perform his
duties under this Agreement (other than as a result of total or partial
incapacity due to physical or mental illness);
 
(B)  An act or acts on Executive’s part constituting a felony under the laws of
the United States or any other state thereof or any other jurisdiction in which
the Company conducts business;
 
(C)  Executive’s being under the influence of illegal drugs or alcohol while
performing his duties hereunder;
 
(D)  Any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its affiliates; or
 
(E)  Executive’s breach of the provisions of Section 8.
 
For purposes of this definition, no act or failure to act shall be deemed
"willful" unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
 
(ii)   "Change in Control" shall mean a change of control of more than fifty
percent (50%) of the common stock or equity units of the Company or Brand
Holdings, LLC (other than through a sale into the public markets) occurring at
any time after the Effective Date.
-45-

--------------------------------------------------------------------------------


 
(iii)  "Disability" shall mean Executive’s inability, as a result of physical or
mental illness, to perform the duties of the position(s) specified in Section 2
for a period of 90 consecutive days or for an aggregate of 90 days in any twelve
consecutive month period. Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician selected by the Company and
reasonably acceptable to Executive. The determination of Disability made in
writing to the Company and Executive shall be final and conclusive for all
purposes of the Agreement.
 
(iv)  "Severance Period" shall mean the applicable period of time under Section
7(c) of this Agreement that it is contemplated that Executive is to receive his
Base Salary after termination of the Employment Term.
 
(e)  Notice of Termination. Any purported termination of the Employment Term
prior to the Expiration Date by the Company or by Executive shall be
communicated by written notice of termination to the other party hereto.
 
(f)  Release. Any payments by the Company to Executive under this Section 7 or
in connection with any dispute arising under or in connection with this
Agreement or relating to Executive’s employment with the Company (including
payments pursuant to arbitration as provided for in Section 10(k) hereof) will
be contingent upon the execution by Executive of a release of any claims
Executive may have against the Company, its affiliates or any successor to the
Company, such release to be in a form satisfactory to the Company in its sole
discretion.
 
8.  Non-Competition/Confidential Information.
 
(a)  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees that during
the Employment Term and through the later of the Severance Period or twenty-four
(24) months following the date of termination of employment:
 
(i)  Executive will not directly or indirectly engage in any business which is
in competition with any line of business conducted by the Company or its
affiliates (including without limitation by performing or soliciting the
performance of services for any person who is a customer or client of the
Company or any of its affiliates) whether such engagement is as an officer,
director, proprietor, employee, partner, investor (other than as holder of less
than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent, sales representative or other participant, in any
geographic area in which the Company or any of its affiliates conducted any such
competing line of business.
 
(ii)  Executive will not directly or indirectly assist others in engaging in any
of the activities in which Executive is prohibited from engaging in by clause
(i) above.
 
-46-

--------------------------------------------------------------------------------


(b)  Executive will not directly or indirectly induce any employee of the
Company or any of its affiliates to engage in any activity in which Executive is
prohibited to engage by paragraph (a) above or to terminate his employment with
the Company or any of its affiliates, and will not directly or indirectly employ
or offer employment to any person who was employed by the Company or any of its
affiliates unless such person shall have ceased to be employed by the Company or
any of its affiliates for a period of at least 12 months.
 
(c)  Executive will not at any time (whether during or after his employment with
the Company) disclose or use for his own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company and any of its subsidiaries or affiliates, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally or of any
subsidiary or affiliate of the Company, provided that the foregoing shall not
apply to information which is not unique to the Company or which is generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant. Executive agrees that upon termination of his employment with
the Company for any reason, he will return to the Company immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Company
and its affiliates, except that he may retain personal notes, notebooks and
diaries. Executive further agrees that he will not retain or use for his account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.
 
9.  Specific Performance and Other Remedies. Executive acknowledges and agrees
that the Company has no adequate remedy at law for a breach or threatened breach
of any of the provisions of Section 8 and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond and
without notice to Executive, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement.
 
10.  Miscellaneous.
 
(a)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflict of laws.
 
(b)  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and Executive relating to
the subject matter hereof, including without limitation, any and all employment
agreements (including any and all amendments, restatements or continuations
thereto or thereof). There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. No provision
in this Agreement may be amended unless such amendment is agreed to in writing.
 
(c)  No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by Executive
or the Company, as the case may be.
 
-47-

--------------------------------------------------------------------------------


(d)  Severability. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction in Section 8 or any other
restriction contained in Section 8 is an unenforceable restriction against
Executive, such provision shall not be rendered void but shall be deemed amended
to apply to such maximum time and territory, if applicable, or otherwise to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in Section 8 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. In the
event that any one or more of the other provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
 
(e)  Assignment. This Agreement shall not be assignable by either party without
the consent of the other party.
 
(f)  Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
(g)  Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when faxed or delivered or two business days
after being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed (i) to Executive at his address then
appearing in the personnel records of the Company and; (ii) to the Company at
the Company’s then current headquarters; or (iii) to such other address as
either party may have furnished to the other in writing in accordance herewith,
with such notice of change of address being effective only upon receipt.
 
(h)  Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
 
(i)  Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to assure the agreed preservation of such rights and obligations.
 
(j)  Representations. Each party represents and warrants to the other that he or
it is fully authorized and empowered to enter into this Agreement and that the
performance of his or its obligations under this Agreement will not violate any
agreement between him or it and any other person or entity.
 
(k)  Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by Executive relating to
his employment with the Company, including any claims of discrimination arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, the Americans with Disabilities Act or any
similar federal, state or local law will be submitted to arbitration in the
County of St. Louis of the State of Missouri to the American Arbitration
Association ("AAA") under its rules then prevailing for the type of claim in
issue.
 
In any action or proceeding relating to this Agreement, the parties agree that
no damages other than compensatory damages shall be sought or claimed by either
party and each party waives any claim, right or entitlement to punitive,
exemplary, statutory or consequential damages, or any other damages, and each
relevant arbitration panel is specifically divested of any power to award any
damages in the nature of punitive, exemplary, statutory or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.
 
-48-

--------------------------------------------------------------------------------


(l)  Fees and Expenses. In the event of a dispute by the Company or Executive as
to the validity or enforceability of, or liability under, any provision of this
Agreement and with respect to any claims arising in connection with Executive’s
employment with the Company, each party shall pay its own legal fees and
expenses incurred in connection with such dispute or claim; provided, however,
and notwithstanding the foregoing, in the event of a breach of this Agreement by
the Company at any time after a Change of Control, whether or not litigation is
commenced, then the Company shall pay to Executive, in addition to any damages
incurred by Executive, the costs and expenses incurred by Executive in
connection with any such breach (including, without limitation, all court costs
and reasonable attorneys’ fees and costs).
 
(m)  Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
(n)  Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to Executive in
the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
 
[EXECUTIVE]
 
"Executive"
 
[The Executive acknowledges that this Agreement contains an arbitration
provision which may be enforced by either party hereto]


BRAND SERVICES, INC.




By:
Title: President and CEO
the "Company"


 
